Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 04, 2018

The Court of Appeals hereby passes the following order:

A19I0040. THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW
     YORK, AS TRUSTEE FOR THE CERTIFICATE HOLDERS OF
     CWALT v. MARK C. MAJOR et al.

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it be hereby DENIED.


LC NUMBERS:
18CV1298

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/04/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.